Per Curiam.

The respondent was admitted to the Bar in the Second Department on November 4, 1936. In 1971 he was convicted in the United States District Court, Southern District of New York, upon his plea of guilty, of willfully and knowingly failing to file income tax returns for the years 1964 to 1966, both inclusive. He was sentenced to a prison term of 45 days and a fine of $4,500.
The respondent does not contest the facts or the conviction. He recognizes that he was guilty of unprofessional conduct, does not seek to controvert the charges filed by the petitioner and sets forth certain extenuating facts and circumstances. In addition, he has asked that the charges against him be disposed of on the papers submitted without a hearing.
We cannot disregard the respondent’s violation of the law which constitutes unprofessional conduct requiring some sanction (Matter of Landis, 21 A D 2d 488). In determining the sanction to be imposed, however, we have taken into consideration the unfortunate family situation under which the respondent was laboring during the years in question, his otherwise unblemished record, the punishment to which he has already been subjected, his complete candor and co-operation and the fact that no one has suffered from his misconduct other than himself. Under these circumstances, we are persuaded that the interests of justice will best be served by a censure. Accordingly, the respondent is hereby censured for his misconduct.
Rabin, P. J., Mtjnder, Martuscello, Latham and Shapiro, JJ., concur.